UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):December 3, 2010 Exact name of registrant as specified in Commission its charter, address of principal executive IRS Employer File Number offices and registrant’s telephone number Identification Number 1-14465 IDACORP, Inc. 82-0505802 1221 W. Idaho Street Boise, ID 83702-5627 (208) 388-2200 State or Other Jurisdiction of Incorporation:Idaho None Former name or former address, if changed since last report. Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) IDACORP, INC. Form 8-K ITEM 1.01ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT Amendment to Selling Agency Agreement On December 3, 2010, IDACORP entered into Amendment No. 1 to extend the term of its Sales Agency Agreement with BNY Mellon Capital Markets, LLC (BNYMCM), dated December 5, 2008, relating to the issuance and sale of up to 3,000,000 shares of IDACORP common stock from time to time in at the market offerings through BNYMCM as IDACORP’s agent for such offer and sale. Pursuant to Amendment No. 1, the Sales Agency Agreement will terminate on the earliest of (i) the date on which BNYMCM shall have sold all the shares of IDACORP’s common stock subject to the Sales Agency Agreement; (ii) termination of the Sales Agency Agreement by either IDACORP or BNYMCM in accordance with the provisions of Article VII of the Sales Agency Agreement and (iii) November 19, 2011. As of December 3, 2010, 1,165,233 shares of common stock remained available for offer and sale under the Sales Agency Agreement. A copy of Amendment No. 1 to the Sales Agency Agreement is filed as Exhibit 1 hereto. 2 ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. Number Description 1. Amendment No. 1, dated December 3, 2010, to Sales Agency Agreement, dated December 5, 2008, between IDACORP, Inc. and BNY Mellon Capital Markets, LLC 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:December 3, 2010 IDACORP, Inc. By: /s/ Darrel T. Anderson Darrel T. Anderson Executive Vice President – Administrative Services and Chief Financial Officer 4 INDEX TO EXHIBITS Number Description 1. Amendment No. 1, dated December 3, 2010, to Sales Agency Agreement, dated December 5, 2008, between IDACORP, Inc. and BNY Mellon Capital Markets, LLC 5
